DETAILED ACTION
This office action response to the communication filed on 12/10/2020. 
Claims1-9 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system.... division unit configured to; and system …allocation unit configured to in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gadelrab (U.S. Patent Application Publication No. 2008/0240111), (“D1”, hereinafter), in view of IIZUKA (International Publication No. WO 2018116965, hereinafter "D2'').
As per Claim 1, D1 discloses a radio communication device (see, Fig. 5) comprising: 
a plurality of radio transmission units each ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), [0037, 0055], and Fig. 5, 9b]) including a buffer for storing a transmission packet to be transmitted ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), the DRNIC 410 continues to function properly by storing the full packet into the Packet Data Buffer 413 [0037, 0087], and Fig. 5, 9b]); 
a retention information notification unit configured to notify about retention information of the transmission packets retained in the buffer ([see, e.g., wherein the retained data to be written into the Retained Data Buffer 422, the Retained Data Buffer Manager 421 to ensure that there is enough space to store the data within the Retained Data Buffer 422, [0044-0047], and Fig. 5, 9b]); and 
an allocation unit configured to allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information ([see, e.g., the DRNIC 410 stores the retained data packets in multiple queues within the Retained Data Buffer 422, [0068-0072, 0080], and Fig. 9b, 10a]).  
D1 doesn’t appear explicitly disclose: a division unit configured to divide an input packet into a plurality of transmission packets.

In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 8, is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 8 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the radio communication device according to Claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the allocation unit is configured to calculate a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information ([see, e.g., transmission delay including the delay due to other than the wireless transmission generated through the wireless transmission unit 10, referring D2 machine translation, page 2-3, paragraph [1-5]), and 
allocate the transmission packets to the radio transmission unit having a minimum radio transmission delay among the plurality of radio transmission units ([see,   
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 3, D1 and D2 disclose the radio communication device according to Claim 1, and D1 further discloses wherein the retention information notification unit is configured to notify the allocation unit of the retention timing information related to a timing at which the retention information is acquired ([see, e.g., monitors the period during which each set of retained data resides in the Retained Data Buffer, [0084], and Fig. 8, 9b]).
As per Claim 4, D1 and D2 disclose the radio communication device according to Claim 1, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the retention information notification unit is configured to notify the allocation unit of the retention information of the radio transmission unit whose radio transmission speed has decreased when the radio transmission speed of at least one of the plurality of radio transmission units has decreased ([see, e.g., a decrease in throughput due to the addition of overhead and an increase in memory resources occur and in addition, the delay based on a wireless transmission speed of the wireless transmission unit  disclosed, page 6, and page 10, paragraph [1-3]).  

As per Claim 6, D1 discloses a radio communication system (see, Fig. 5) comprising: 
a first radio communication device that includes a plurality of radio transmission units ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), [0037, 0055], and Fig. 5, 9b]) each including a buffer for storing a transmission packet to be transmitted ([see, e.g., a plurality the Network Interface Controller (NIC) or (DRNIC), the DRNIC 410 continues to function properly by storing the full packet into the Packet Data Buffer 413 [0037, 0087], and Fig. 5, 9b]), 
a division unit configured to divide an input packet into a plurality of transmission packets, a retention information notification unit configured to notify about retention information of the transmission packets retained in the buffer ([see, e.g., wherein the retained data to be written into the Retained Data Buffer 422, the Retained Data Buffer Manager 421 to ensure that there is enough space to store the data within the Retained Data Buffer 422, [0044-0047], and Fig. 5, 9b]), and 
an allocation unit configured to allocate the transmission packets to at least one of the plurality of radio transmission units based on the notified retention information 
a second radio communication device that includes a plurality of radio reception units configured to receive the transmission packets transmitted by the plurality of radio transmission units ([see, e.g., a computer system. In FIG. 5, the Data Retention Network Interface Controller (DRNIC) 410 contains specific blocks that allow for retention of selective packet data and direct writing of said retained data into the Computer Memory 20, FIG. 5, [0002, 0037], and Fig. 1, 5]). 
D1 doesn’t appear explicitly disclose: an assembly unit configured to reproduce the packet from the transmission packets.  
However, D3 discloses an assembly unit configured to reproduce the packet from the transmission packets ([see, e.g., the assembly unit included in the second wireless communication device reproduces the data signal sequence from the received divided signal sequence stored in the storage unit based on the order information, [see page 8-9, paragraph 3-4, and 1-2]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity (bandwidth) that discard a packet staying in the packet buffer for a predetermined period without reading from the packet buffer (D3, [0003]]).
As per Claim 7, D1 and D2 disclose the radio communication system according to Claim 6, and D1 appears to be silent to the instant claim, and D2 further discloses wherein the allocation unit is configured to calculate a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information([see, e.g., transmission delay including the delay due to other than the wireless transmission generated through the wireless transmission unit 10, referring D2 machine translation, page 2-3, paragraph [1-5]), and 
allocate the transmission packet to the radio transmission unit having a minimum radio transmission delay among the plurality of radio transmission units ([see, e.g., the wireless transmission unit 10 having the minimum transmission delay among the plurality of wireless transmission units 10, page 3, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).
As per Claim 9, D1 and D2 disclose the radio communication method according to Claim 8, and D1 appears to be silent to the instant claim, and D2 further discloses further comprising calculating a radio transmission delay caused by passing through the radio transmission unit based on the notified retention information ([see, e.g., transmission delay including the delay due to other than the wireless transmission 
allocating the transmission packet to the radio transmission unit including a minimum radio transmission delay among the plurality of radio transmission units ([see, e.g., the wireless transmission unit 10 having the minimum transmission delay among the plurality of wireless transmission units 10, page 3, paragraph [1-3]).  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide minimum radio transmission delay results improve the efficiency of the data transfer capacity and increase in transmission delay (D2, page 2]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gadelrab (U.S. Patent Application Publication No. 2008/0240111), (“D1”, hereinafter), in view of IIZUKA (International Publication No. WO 2018116965, hereinafter "D3''), and further in view of HATA et al. (International Publication No. JP 2009260535 A, hereinafter "D3'').
As per Claim 5, D1 and D3 disclose the radio communication device according to Claim 2, and D1 appears to be silent to the instant claim, and D2 further discloses further comprising a discard information notification unit configured to notify about discard information designating the transmission packet to be discarded when the radio transmission delay exceeds a predetermined threshold ([see, e.g., wherein  the delay 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the packet discarding results improve the efficiency of the data transfer capacity (bandwidth) that discard a packet staying in the packet buffer for a predetermined period without reading from the packet buffer (D2, page 4]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/BERHANU D BELETE/
Examiner, Art Unit 2468    
/KHALED M KASSIM/Primary Examiner, Art Unit 2468